Citation Nr: 0826681	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  98-05 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to April 5, 1989, 
for the award of a 60 percent rating for residuals of a 
fracture of the transverse process at L2-L3.

2.  Entitlement to an effective date prior to April 5, 1989, 
for the award of a total rating based on individual 
unemployability due to service-connected disabilities.

3.  Entitlement to a disability rating in excess of 60 
percent for the residuals of a fracture of the transverse 
process at L2-L3.  

4.  Entitlement to an initial compensable rating for 
retroperitoneal fibrosis.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 



INTRODUCTION

The veteran had active service from January 1951 to January 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In September 1989, the RO denied entitlement to a compensable 
rating for service-connected residuals of a fracture of the 
transverse process at L2-L3.  The veteran perfected an 
appeal.  In May 1991, a hearing officer determined that it 
was reasonable to find that degenerative changes in the 
veteran's low back were the result of the service-connected 
injury and increased the disability rating to 20 percent.

In January 1993, the RO further increased the disability 
rating for the veteran's low back disability to 60 percent 
and awarded a total disability rating based upon individual 
unemployability (TDIU), effective from April 5, 1989.  In 
decisions dated in March 2000 and June 2002, although 
vacated, the Board accepted jurisdiction over the issues of 
entitlement to earlier effective dates for the award of a 60 
percent rating and a TDIU.

In a September 1997 rating determination, service connection 
for idiopathic retroperitoneal fibrosis was granted and a 
noncompensable rating was assigned, effective from April 5, 
1989.  The veteran perfected an appeal as to the effective 
date.  As to the assignment of a noncompensable rating, he 
has filed a notice of disagreement, and following the 
issuance of a statement of the case in February 2008, filed a 
written response in March 2008 that may be considered a 
timely appeal as to this claim.  

The appellate history of this matter includes Board decisions 
dated March 24, 2000 that denied claims for an earlier 
effective for service connection for idiopathic 
retroperitoneal fibrosis, an increased rating for service-
connected residuals of a fracture of the transverse process 
at L2-L3, and a TDIU, and found that an October 1975 Board 
decision did not contain clear and unmistakable error (CUE), 
respectively.  Those decisions were subsequently vacated and 
remanded by an October 5, 2001, Order of the Court of Appeals 
for Veterans Claims (Court).  Thereafter, the Board issued 
decisions on June 17, 2002, which took action on the October 
2001 Court Order.  The June 2002 decisions were the subject 
of an October 26, 2004, Order of the Court, which vacated and 
remanded them.

In the October 26, 2004, Order, the Court found that the 
determination on remand as to the rating for idiopathic 
retroperitoneal fibrosis may bear on the finding as to 
whether CUE existed in the 1975 Board decision that denied 
service connection for idiopathic retroperitoneal fibrosis.  
See Smith (Daniel) v. Gober, 236 F.3d 1370 (Fed. Cir. 2001) 
(held by the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) that an appellant's petition to 
reopen a claim based on new and material evidence and a claim 
of CUE involving the same disability were so intimately 
connected (inextricably intertwined) that the matters should 
be appealed together).  However, in a separate decision in 
March 2007, the Board found that there was no CUE in the 
October 1975 Board decision, which negated any potential for 
there being an increased rating action prior to the assigned 
effective date for service connection.  Further, as review 
for clear and unmistakable error in a prior decision must be 
based on the record and the law that existed when that 
decision was made, any evidence obtained in conjunction with 
the claim for an increase would have no bearing on the CUE 
claim.  Accordingly, the claim of CUE was decided separately 
in March 2007, at which time motions for revisions of the 
October 1975 Board decision denying service connection for 
retroperitoneal fibrosis and entitlement to a compensable 
rating for residuals of a fracture of the transverse process 
at L2-3, on the grounds of CUE, were dismissed without 
prejudice to refiling.  The Board does not find that any 
recent correspondence from the veteran can be construed as an 
intent to refile these motions, and that in the event the 
veteran wishes to refile, he should take appropriate and 
specific action to do so.  

The remaining issues on appeal were remanded in a separate 
Board decision for further procedural and evidentiary 
development.



REMAND

In a VA Form 9 dated in June 2008, the veteran indicated that 
he desired a hearing before a Veterans Law Judge of the Board 
at his local RO.  This request was reiterated in a letter 
that accompanied the veteran's VA Form 9.  In addition, in 
correspondence dated in July 2008, the veteran has more 
specifically requested that he be afforded a video-conference 
hearing before a Veterans Law Judge of the Board at his local 
RO.  Consequently, the Board finds that it has not 
alternative but to remand this matter so that the veteran can 
be provided with his requested hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the veteran with a video-
conference hearing before a member of 
the Board at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

